TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00360-CR


Ex parte Alfredo Pruitt






FROM THE DISTRICT COURT OF CALDWELL COUNTY, 22ND JUDICIAL DISTRICT

NO. 03-104, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

In this habeas corpus proceeding, Alfredo Pruitt contends that his pending prosecution
in Caldwell County cause number 2003-104 will constitute double jeopardy.  He appeals the district
court's order denying relief.
The reporter's record filed in this cause contains the habeas corpus hearing conducted
on April 29, 2004.  The docket sheet found in the clerk's record, however, reflects that a hearing was
also conducted two weeks earlier, on April 12, 2004.  At this earlier hearing, exhibits were admitted
in evidence, judicial notice was taken of the "transcript" in Caldwell County cause number 01-065,
and a partial reporter's record from the earlier trial consisting of the complainant's testimony (which
has been tendered for filing in this Court) and the arguments of counsel was ordered prepared.
Pruitt's motion to supplement the record is granted.  The supplemental reporter's
record containing the complainant's testimony at the trial in cause number 01-065 is ordered filed.
This appeal is abated.  The district clerk and court reporter shall prepare supplemental
records containing (1) the reporter's record of the April 12, 2004, hearing; (2) exhibits A through
E admitted at that hearing; (3) the clerk's record in Caldwell County cause number 01-065; and (4)
a transcription of the arguments of counsel at the trial in cause number 01-065.  The supplemental
records shall be tendered for filing no later than November 30, 2005.


				__________________________________________
				W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Patterson and Puryear
Filed:   November 4, 2005
Do Not Publish